Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-7 in the reply filed on 07/28/2021 is acknowledged.
Claims 9, 14, 15, 19-22, 26, 29, 32, 34, 37, 39, and 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/28/2021.

Specification
The disclosure is objected to because of the following informalities: 
In the Specification, page 13, line 1, the acronym “SMP” is unclear. It is suggested to disclose “SMP” in an unabbreviated form.
In the Specification, page 14, line 5, the term “SM” should read “SMP”.
Appropriate correction is required.
The use of the terms TruFuel, Shell, NyQuil, Listerine, Kimwipes, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites “a liquid mixture” in line 4. Since “a liquid mixture” is established in line 1, it is unclear if the liquid mixture of line 4 is the same or different from the liquid mixture of line 1. Claims 2-7
Regarding claim 1, claim 1 recites “a first liquid” in line 6. Since “a liquid mixture” is established in line 1, it is unclear if the first liquid of line 6 is the same or different from the first liquid of line 6. Claims 2-7 are rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rakow et al. (US 20040184948 A1, hereinafter “Rakow”).
Regarding claim 1, Rakow teaches a method of measuring the presence of a first liquid in a liquid mixture (paragraphs [0032]-[0035]), comprising: 
providing a tunable polymer membrane (Fig. 1, element 16; paragraph [0032], “polymeric detection layer”); and 
exposing an area of the tunable polymer membrane to a liquid mixture (paragraphs [0034]-[0036] teaches detecting the presence or concentration of an analyte in a liquid medium, wherein the analyte is detected by exposing the detection layer to the analyte), wherein the area of the tunable polymer membrane exposed to the liquid mixture changes color if the liquid mixture includes a first liquid (paragraph [0036] teaches color changes indicate the presence of the analyte; paragraph [0035] teaches the analyte may be a gas or liquid).
Regarding claim 2, Rakow teaches all of the elements of the current invention as stated above. Rakow further teaches wherein the area changes from a greenish color to a bluish color, yellowish color, or orange color, depending upon the concentration of the first liquid in the liquid mixture (Table 3 and paragraph [0136] teach examples of the area changing from green to yellowish or reddish, depending on the concentration of the first liquid in the liquid mixture; paragraph [0128] teaches the medium may be a liquid or a gas).
Note that “depending upon the concentration” is broadly interpreted as any concentration, i.e. the area changes colors depending on any concentration change. 
Regarding claim 3, Rakow teaches all of the elements of the current invention as stated above. Rakow further teaches wherein the color change is detectable (paragraphs [0036]-[0037]).
Regarding claim 4, Rakow teaches all of the elements of the current invention as stated above. Rakow further teaches wherein the first liquid is an organic solvent (paragraph [0034] teaches the analyte may be a gas or liquid, wherein paragraphs [0055] and [0076] teaches that organic solvent vapors, such as ethanol, are detected).
Regarding claim 5, Rakow teaches all of the elements of the current invention as stated above. Rakow further teaches wherein the organic solvent is ethanol (paragraph [0076], Table 1, ethanol).

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuswandi et al. (Kuswandi et al., “A Simple Visual Ethanol Biosensor Based on Alcohol Oxidase Immobilized .
Regarding claim 1, Kuswandi teaches a method of measuring the presence of a first liquid in a liquid mixture (abstract teaches measuring ethanol in fermented beverage samples), comprising: 
providing a tunable polymer membrane (Fig. 1; page 2139, section 2.4, “AOX/PANI film”, i.e.); and 
exposing an area of the tunable polymer membrane to a liquid mixture (Fig. 1 shows the AOX/PANI film dipped into a sample solution), wherein the area of the tunable polymer membrane exposed to the liquid mixture changes color if the liquid mixture includes a first liquid (Fig. 2).
Regarding claim 2, Kuswandi teaches all of the elements of the current invention as stated above. Kuswandi teaches wherein the area changes from a greenish color to a bluish color, yellowish color, or orange color, depending upon the concentration of the first liquid in the liquid mixture (Fig. 2 and page 2140, section 3.2 teaches that the biosensor changes colors depending on the concentration).
Regarding claim 3, Kuswandi teaches all of the elements of the current invention as stated above. Kuswandi further teaches wherein the color change is detectable (Fig. 1; page 2139, section 2.4).
Regarding claim 4, Kuswandi teaches all of the elements of the current invention as stated above. Kuswandi further teaches wherein the first liquid is an organic solvent (abstract, “ethanol”).
Regarding claim 5, Kuswandi teaches all of the elements of the current invention as stated above. Kuswandi further teaches wherein the organic solvent is ethanol (abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Rakow as applied to claim 1 above, and further in view of Fukumura et al. (US 20100235107 A1, hereinafter “Fukumura”).
Regarding claim 6, Rakow teaches all of the elements of the current invention as stated above. Rakow fails to teach wherein the liquid mixture is gasoline.
Fukumura teaches a concentration sensor device (abstract) for measuring a concentration of a specific component in a variety of liquids (paragraph [0003]). Fukumura teaches that it is important to determine alcohol concentration of an alcohol-mixed fuel, wherein an alcohol is mixed in gasoline (paragraph [0003]), since properties or controls of an internal combustion engine are changed by the mixture ratio between an oil-origin component and a biological origin component. Fukumura teaches it is known in the art to detect alcohol concentration of gasoline (paragraph [0004]-[0008]). Fukumura teaches a method for detecting concentrations of ethanol in gasoline (paragraph [0072]).
Since Fukumura teaches detecting similar liquids, i.e. ethanol, to that of Rakow, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rakow to incorporate the teachings of Fukumura to provide the method wherein the liquid mixture is gasoline. Doing so would improve analysis of ethanol in gasoline to allow for improved understanding of properties of alcohol-mixed fuel used in internal combustion engines. Furthermore, it would have been obvious to choose gasoline from a finite number of identified liquids comprising ethanol, i.e. it would have been obvious to try 
Regarding claim 7, Rakow in view of Fukumura teach all of the elements of the current invention as stated above. Rakow further teaches wherein the color change is correlated to the concentration of the first liquid in the liquid mixture or vapor pressure of first liquid in the liquid mixture (paragraph [0135], “results indicate the ability to determine analyte concentration, as well as the qualitative presence of the vapor using the colorimetric sensor films of this invention”).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kuswandi as applied to claim 1 above, and further in view of Fukumura.
Regarding claim 6, Kuswandi teaches all of the elements of the current invention as stated above. Kuswandi fails to teach wherein the liquid mixture is gasoline.
Fukumura teaches a concentration sensor device (abstract) for measuring a concentration of a specific component in a variety of liquids (paragraph [0003]). Fukumura teaches that it is important to determine alcohol concentration of an alcohol-mixed fuel, wherein an alcohol is mixed in gasoline (paragraph [0003]), since properties or controls of an internal combustion engine are changed by the mixture ratio between an oil-origin component and a biological origin component. Fukumura teaches it is known in the art to detect alcohol concentration of gasoline (paragraph [0004]-[0008]). Fukumura teaches a method for detecting concentrations of ethanol in gasoline (paragraph [0072]).

Regarding claim 7, Kuswandi in view of Fukumura teach all of the elements of the current invention as stated above. Kuswandi further teaches wherein the color change is correlated to the concentration of the first liquid in the liquid mixture or vapor pressure of first liquid in the liquid mixture (Fig. 2 and page 2140, section 3.2 teaches that the biosensor changes colors depending on the concentration).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/765,132, hereinafter “App. ‘132” (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the entire scope of the reference claim falls within the scope of the examined claim.
Regarding claim 1, App. ‘132 recites a method of measuring the presence of a first liquid in a liquid mixture (claim 1), comprising: providing a tunable polymer membrane (claim 1, “shape memory polymer”); and exposing an area of the tunable polymer membrane to a liquid mixture (claim 1), wherein the area of the tunable polymer membrane exposed to the liquid mixture changes color if the liquid mixture includes a first liquid (claim 2).
Regarding claim 3, App ‘132 recites wherein the color change is detectable (claim 15).
Regarding claim 4, App ‘132 recites wherein the first liquid is an organic solvent (claim 13, “ethanol”).
Regarding claim 5, App ‘132 recites wherein the organic solvent is ethanol (claim 13, “ethanol”).
Regarding claim 6, App ‘132 recites wherein the liquid mixture is gasoline (claim 14).
Regarding claim 7, App ‘132 inherently teaches wherein the color change is correlated to the concentration of the first liquid in the liquid mixture or vapor pressure of first liquid in the liquid mixture (one of ordinary skill in the art would appreciate that the shape memory polymer would have a different changes in polymer structure when exposed to different concentrations of the first liquid, which would be correlated to concentration of the first liquid).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bommarito et al. (US 20110097814 A1, hereinafter “Bommarito”) teaches a method of measuring the presence of a first liquid in a liquid mixture (claim 1; paragraphs [0007] and [0028] teach detecting analyte in a test sample), comprising: providing a tunable polymer membrane (paragraph [0183], “coated sensor layer 130”; paragraph [0029] teaches the sensor component includes a receptor incorporated in a polymerized composition); and  exposing an area of the tunable polymer membrane to a liquid mixture (paragraph [0183] teaches a sample solution passes through the sensor layer), wherein the area of the tunable polymer membrane 
Hall et al. (US 20080108142 A1, hereinafter “Hall”) teaches a method of measuring the presence of a first liquid in a liquid mixture (paragraph [0002] teaches measuring the presence of an organic substance), comprising: providing a tunable polymer membrane (paragraph [0053] teaches an adsorbent such as a melt-blown polypropylene); and exposing an area of the tunable polymer membrane to a liquid mixture (paragraph [0053] teaches the adsorbent is exposed, or in contact, with an organic material), wherein the area of the tunable polymer membrane exposed to the liquid mixture changes color if the liquid mixture includes a first liquid (paragraph [0053] teaches the adsorbent changes colors due to the organic material).
Jiang et al. (US 20130199995 A1, hereinafter “Jiang”) teaches a method of measuring the presence of a first liquid in a liquid mixture, comprising: providing a tunable polymer membrane (paragraph [0026], “macroporous polymer”); and exposing an area of the tunable polymer membrane to a liquid mixture (paragraph [0026] teaches ethanol is exposed to the area), wherein the area of the tunable polymer membrane exposed to the liquid mixture changes color if the liquid mixture includes a first liquid (paragraph [0026] teaches the membrane changes from green to red).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798                  

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797